DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “75#” and “86#” in figures 3-9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “the boron-containing region 74” on pages 16 and 17 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Claim Objections
Claims 17, 18 and 20 are objected to because of the following informalities: 
In claim 17, line 1, substitute “the” with --a-- before “dose of ions.”
In claim 18, line 1, substitute “the” with --a-- before “boron concentration.”
In claim 20, line 9, substitute “the” with --a-- before “boron concentration.”
In claim 20, line 9, delete “the” before “boron doped regions.”

Allowable Subject Matter
Claims 1-16 and 19 are allowed, and claims 17, 18 and 20 will be allowed after overcoming the objections as shown above.
The closest prior art, US Pub. 2019/0287997, discloses a memory device comprising a plurality of columnar body portions penetrating a structural body in a memory cell region and in a draw-out region.  However, the prior art differs from the 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a boron-doped region in the second epitaxial layer.
Claim 12 recites doping the second epitaxial layer with boron.
Claim 20 recites each support pillar includes a boron-doped region in a single-crystal silicon portion adjacent to the semiconductor material, and a boron concentration in boron doped regions is at least 1 x 1018 cm-3.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-11 and 13-19 variously depend from claim 1 or 12, so they are allowed or will be allowed for the same reason.

Conclusion
This application is in condition for allowance except for the formal matters as shown above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        March 11, 2022